DETAILED ACTION
Response to Arguments
Upon further consideration, a new ground(s) of rejection is made in view of Scott et al (US 2016/0266386) in view of Okigawa et al (US 2014/0285629), and Gustafsson et al (US 9,977,960).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 6-7, 13-19, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al (US 2016/0266386) in view of Okigawa et al (US 2014/0285629), and Gustafsson et al (US 9,977,960).
Regarding claim 1, Scott discloses an electronic instrument configured to be worn or used by a user, the electronic instrument comprising an imaging sensor configured to be arranged at a position where at least a part of the user wearing or using the electronic instrument is capturable (Fig.3 and ¶42 infrared ccd arranged on glasses frame and can capture user if the user looks at himself).
Scott does not disclose an imaging sensor including two or more pixel output units each configured to have a different incident angle directivity, to receive incident light from a subject incident not via either an imaging lens or a pinhole and 
output one detection signal indicating an output pixel value modulated depending on an incident angle of the incident light.
However, Okigawa teaches an imaging sensor including two or more pixel output units each configured to have a different incident angle directivity, to receive incident light from a subject incident not via either an imaging lens or a pinhole (Fig.3 and ¶51 two pixels 11a and 11b receiving incident light via a light shielding film 37, wherein film 37 creates different incident angle directivity for pixels 11a and 11b without the use of imaging lens or pinholes) and 
output one detection signal indicating an output pixel value modulated depending on an incident angle of the incident light (Fig.3 and ¶¶19, 51 pixels output pixel values depending on 
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scott to incorporate the teachings of Okigawa and provide the advantage and capability of being able to limit the positions of openings of the photodiodes through insulating film (¶51).
Scott in view of Okigawa does not teach wherein at least some of the pixel output units have higher light receiving sensitivity with respect to a direction of an eye or face of the user.
However, Gustafsson teaches wherein at least some of the pixel output units have higher light receiving sensitivity with respect to a direction of an eye or face of the user (Fig.3B, Claim 1: “an area image sensor configured to detect light reflected by the eye of the user, wherein the area image sensor has a sensitive area having a total number of pixels characterized by a total number of rows and a total number of columns,” and Col.8 lines 14-22 image sensor comprising of sensitive area).
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scott and Okigawa to incorporate the teachings of Gustafsson and provide the advantage and capability of being able to add computational complexity for the tradition PCCR eye tracking (Col.8 lines 14-23).

Regarding claim 2, Scott in the combination teaches wherein each of the pixel output units is arranged in an eyepiece unit of the electronic instrument or around the eyepiece unit (Fig.3 and ¶42 infrared CCD located on the side of the lens of head mount display device 2).



Regarding claim 4, Scott in the combination teaches wherein the electronic instrument is of a glasses type or a goggles type (Fig.3 glasses type worn at head of user). Motivation to combine is same as it was in claim 1.

Regarding claim 6, Gustafsson in the combination teaches wherein at least some of the pixel output units have higher light receiving sensitivity with respect to a direction of the eye of the user in proximity to the eyepiece unit (Fig.3B, Claim 1: “an area image sensor configured to detect light reflected by the eye of the user, wherein the area image sensor has a sensitive area having a total number of pixels characterized by a total number of rows and a total number of columns,” and Col.8 lines 14-22 image sensor comprising of sensitive area). Motivation to combine is same as it was in claim 1.

Regarding claim 7, Scott in the combination teaches wherein each of the pixel output units is configured to be arranged in a display of the electronic instrument or around the display (Scott: Fig.3 and ¶42 infrared ccd arranged on glasses frame), and at least some of the pixel output units have higher light receiving sensitivity with respect to a direction of a face of the user viewing the display (Gustafsson: Fig.3B, Claim 1: “an area image sensor configured to detect light reflected by the eye of the user, wherein the area image sensor has a sensitive area having a total number of pixels characterized by a total number of rows and a total number of columns,” 

Regarding claim 13, 20Scottt Scott in the combination teaches wherein the imaging sensor includes one or more imaging elements, and a plurality of the pixel output units is provided 25in the imaging elements (¶42 CCD comprises one or more imaging elements and they output pixels).  

Regarding claim 14, Scott in the combination teaches wherein respective ones of the pixel output units are 30arranged in two or more regions away from each other (¶42 certain CCD sensors are arranged in two or more regions away from each other).  

Regarding claim 15, claim 15 has limitations similar to those treated in the above rejection of claim 1, and are met by the references as discussed above. Claim 15 however also recite the following limitations: wherein the two or more pixel output units have a configuration in which the incident angle directivity can be set independently (Okigawa: Fig.3 and ¶51 two pixels 11a and 11b receiving incident light via a light shielding film 37, wherein film 37 creates different incident angle directivity for pixels 11a and 11b without the use of imaging lens or pinholes).

Regarding claim 16, Okigawa in the combination teaches two or more pixel output units each includes: one photodiode (¶38 pixel 11 has a photodiode); and a light shielding film 

Regarding claim 17, Okinawa in the combination teaches wherein at least two pixel output units out of the two or more pixel output units include a plurality of photodiodes (¶38 pixel 11 has a photodiode and multiple pixels contain multiple photodiodes), and have the incident angle directivities different from each other by making photodiodes that contribute to output different from each other ((¶38 a light shielding film to block incident light).

Regarding claim 18, claim 18 has limitations similar to those treated in the above rejection of claim 1, and are met by the references as discussed above. 

Regarding claim 19, claim 19 has limitations similar to those treated in the above rejection of claim 1, and are met by the references as discussed above. Claim 19 however also recite the following limitations: processing circuitry configured to output user related information based on the one detection signal (Scott: ¶112 determine user gaze based on the detected signal of the eye).

Regarding claim 26, Scott in the combination teaches circuitry installed in a different casing from the imaging sensor (¶34 control circuit 136 is installed on a different casing then images sensors 134B).

. 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al (US 2016/0266386) in view of Okigawa et al (US 2014/0285629), Gustafsson et al (US 9,977,960), and DeKeyser (US 2009/0051768).
Regarding claim 5, Scott in the combination does not teach wherein173SP368827WO00 the electronic instrument includes a camera, and the eyepiece unit includes a viewfinder of the camera.
However, DeKeyser teaches wherein173 SP368827WO00 the electronic instrument includes a camera, and the eyepiece unit includes a viewfinder of the camera (¶22 viewfinder image lens 130 is embedded in between the two glass lenses of eyeglasses 110).
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scott in the combination to incorporate the teachings of Dekeyser and provide the advantage and capability of being able to calibrate viewfinder image lens to have the same field of view as camera 120 (¶22).

Regarding claim 6, Scott in the combination teaches wherein at least some of the pixel output units have higher light receiving sensitivity with respect to a direction of the eye of the user in proximity to the eyepiece unit (DeKeyser: ¶22 viewfinder image lens 130 is embedded between the two glass lenses of eye glasses 110; Scott: Fig.2 glass lenses 116; Gustafsson: Fig.1 VR headset 100 with gaze tracking with image/light sensor, Claim 1: “an area image sensor configured to detect light reflected by the eye of the user, wherein the area image sensor has a sensitive area having a total number of pixels characterized by a total number of rows and a total .

Claims 9-11, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al (US 2016/0266386) in view of Okigawa et al (US 2014/0285629), Gustafsson et al (US 9,977,960), and Litvinov et al (US 2009/0147111).
Regarding claim 9, Scott in the combination does not teach 25a restoration unit that restores a restoration image using a plurality of the detection signals from respective ones of the pixel output units.  
However, Litvinov teaches a restoration unit that restores a restoration image using a plurality of the detection signals from respective ones of the pixel output units (¶21 image restoration circuit interleaves the output sub-images).  
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scott in the combination to incorporate the teachings of Litvinov and provide the advantage and capability of being able to combine the output sub-images (¶¶14, 21).

Regarding claim 10, Litvinov in the combination teaches a control unit that executes a predetermined174 SP368827WO00 process on a basis of the restoration image (Fig.1 and ¶39 ISP 28 processing the restored image).  


Regarding claim 11, Scott in the combination teaches wherein the imaging sensor is further configured to be arranged at a position where at least a part of an eye of the user wearing or using the electronic instrument is capturable (Scott: Fig.3 and ¶42 infrared ccd arranged on glasses frame), and the processing circuitry is further configured to detect a movement or a state of the eye of the user based on a basis of the restoration image (Scott: ¶26 eye gave or blank detected).

Regarding claim 20, claim 20 has limitations similar to those treated in the above rejection of claim 11, and are met by the references as discussed above.

Regarding claim 22, Scott in the combination teaches wherein the processing circuitry is further configured to restore a restoration image using a plurality of detection signals from respective ones of the pixel output units (Litvinov: ¶21 image restoration circuit interleaves the output sub-images) and output the user related information by processing the restoration image (Scott: ¶112 determine user gaze based on the detected signal of the eye). Motivation to combine is same as claim 9.

Claims 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al (US 2016/0266386) in view of Okigawa et al (US 2014/0285629), Gustafsson et al (US 9,977,960), Litvinov et al (US 2009/0147111), and Slaby et al (US 2014/0341441).

Scott in the combination does not teach the processing circuitry is further configured to perform a recognition process or an authentication process for the user based on the restoration image
Slaby teaches the processing circuitry is further configured to perform a recognition process or an authentication process for the user based on the restoration image (¶30 authentication module 114 authenticates a user based on eye feature images to a biometric template of the user). 
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scott in the combination to incorporate the teachings of Slaby and provide the advantage and capability of being able to authenticate a user (¶30).

Regarding claim 21, claim 21 has limitations similar to those treated in the above rejection of claim 12, and are met by the references as discussed above.

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al (US 2016/0266386) in view of Okigawa et al (US 2014/0285629), Gustafsson et al (US 9,977,960), and Sud et al (US 11042729).

However, Sud teaches wherein the processing circuitry is further configured to output the user related information by applying machine learning using a plurality of detection signals from respective ones of the pixel output units (Col.2 lines 33-56 machine learned model predicts labels of expressions of the user).

It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scott in the combination to incorporate the teachings of Sud and provide the advantage and capability of being able to train machine learning algorithm using images captured by eye tracking sensor (Col.2 lines 33-56).

Regarding claim 23, claim 23 has limitations similar to those treated in the above rejection of claim 22, and are met by the references as discussed above. Motivation is the same as it was in claim 22. 

Regarding claim 24, Scott in the combination teaches processing circuitry configured to output user related information based on the one detection signal (Scott: ¶112 determine user gaze based on the detected signal of the eye), but does not teach wherein the processing circuitry is further configured to output the user related information by applying machine learning using a plurality of detection signals from respective ones of the pixel output units.

It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scott in the combination to incorporate the teachings of Sud and provide the advantage and capability of being able to train machine learning algorithm using images captured by eye tracking sensor (Col.2 lines 33-56).

Regarding claim 25, claim 25 has limitations similar to those treated in the above rejection of claim 24, and are met by the references as discussed above. Motivation is the same as it was in claim 24. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693. The examiner can normally be reached 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOON . KWON
Examiner
Art Unit 2486



/JOON KWON/            Examiner, Art Unit 2486